                                                                                                                                                                                                                                       
EXHIBIT 10.4

EXCHANGE AGREEMENT

THIS EXCHANGE AGREEMENT (this "Agreement") is entered into as of the 4th day of
October, 2005, by and between Markland Technologies, Inc., a Florida corporation
("Markland"), and Southshore Capital Fund, Ltd. (the "Stockholder").

WHEREAS, the Stockholder is the owner of good and marketable title to 57,466
shares of the Series B Preferred Stock, $0.001 par value per share, of Technest
Holdings, Inc., a Nevada corporation (such class of stock, the "Technest
Preferred," such corporation, "Technest," and such shares held by the
Stockholder, the "Technest Shares"), free and clear of all liens, pledges and
encumbrances;

WHEREAS, the Stockholder is party to a Registration Rights Agreement by and
among Technest and certain holders of shares of the Technest Preferred dated as
of February 14, 2005 (the "Registration Rights Agreement");

WHEREAS, Markland desires to acquire the Technest Shares and is willing to offer
the Stockholder shares of the Series D Convertible Preferred Stock, $0.0001 par
value per share, of Markland (such series of stock, the "Markland Preferred");
and

WHEREAS, the Stockholder desires to exchange the Technest Shares for shares of
Markland Preferred, subject to the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

SECTION 1.

Exchange of the Technest Shares for shares of Markland Preferred.  The
Stockholder hereby agrees to sell and transfer the Technest Shares to Markland
in exchange for 250 shares of Markland Preferred, and Markland hereby agrees to
purchase and accept the Technest Shares from the Stockholder and issue 250
shares of Markland Preferred to the Stockholder therefor.

SECTION 2.

Delivery of the Shares and Other Documents.  Upon receipt from the Stockholder
of the certificate or certificates representing the Technest Shares, together
with a stock power or stock powers for the Technest Shares duly executed by the
Stockholder in favor of Markland, Markland shall deliver to the Stockholder a
stock certificate representing 250 shares of Markland Preferred.

SECTION 3.

Representations and Warranties of the Corporation.  Markland hereby represents
and warrants to the Stockholder as follows:

3.1

Organization.  Markland is a corporation duly organized, validly existing and in
good standing under the laws of the State of Florida and has all requisite
corporate power and authority to carry out the transactions contemplated hereby.

3.2

Authorization.  The execution, delivery and performance by Markland of this
Agreement have been duly authorized by all requisite corporate action.

3.3

Enforceability.  This Agreement constitutes a legal, valid and binding
obligation of Markland, enforceable against Markland in accordance with its
terms.

3.4

No Conflicts.  The execution, delivery and performance by Markland of this
Agreement, and the consummation of the transactions contemplated hereby, do not
and will not breach or constitute a default under any applicable law or
regulation or of any agreement, judgment, order, decree or other instrument
binding on Markland.

3.5

Valid Issuance of the Securities.  The shares of Markland Preferred, when
issued, sold and delivered in accordance with the terms of this Agreement for
the consideration described herein, will be duly and validly issued, fully paid
and nonassessable and will be free of restrictions on transfer, other than
restrictions on transfer under applicable state and federal securities laws.

3.6

No Governmental Consent or Approval Required.  Based in part on the
representations made by the Stockholder in  of this Agreement and other federal
or state securities law filings which have been made or which will be made in a
timely manner, no authorization, consent, approval or other order of,
declaration to, or filing with, any governmental agency or body is required for
or in connection with the valid and lawful authorization, execution and delivery
by Markland of this Agreement for or in connection with the valid and lawful
authorization, issuance, sale and delivery of the shares of Markland Preferred
being issued hereunder.

3.7

Offering.  Subject in part to the truth and accuracy of the Stockholder's
representations set forth in  of this Agreement, the offer, sale and issuance of
the shares of Markland Preferred contemplated by this Agreement are exempt from
the registration requirements of the Securities Act of 1933, as amended (the
"Act"), and will be in compliance with all applicable state securities laws.

SECTION 4.

Representations and Warranties of the Stockholder.  The Stockholder hereby
represents and warrants to Markland as follows:

4.1

Organization.  The Stockholder is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, has all requisite
power and authority and has taken all necessary action required for the due
authorization, execution, delivery and performance of this Agreement, as well as
the consummation of the transactions contemplated hereby, and has not been
organized, reorganized or recapitalized specifically for the purposes of
investing in Markland.

4.2

Enforceability.  Assuming due execution and delivery by Markland of this
Agreement, this Agreement constitutes a legal, valid and binding obligation of
the Stockholder, enforceable against the Stockholder in accordance with its
terms.

4.3

No Conflicts.  The execution, delivery and performance by the Stockholder of
this Agreement, and the consummation of the transactions contemplated hereby, do
not and will not breach or constitute a default under any applicable law or
regulation or of any agreement, judgment, order, decree or other instrument
binding on the Stockholder.

4.4

Investment Intent.  The Stockholder is acquiring shares of Markland Preferred
hereunder for investment and not for, with a view to or in connection with the
distribution thereof.

4.5

Restricted Securities.  Such Investor understands that neither the shares of
Markland Preferred to be issued hereunder nor the shares of Markland's common
stock, $0.0001 par value per share (the "Markland Common") issuable upon
conversion of the shares of Markland Preferred being issued to the Stockholder
hereunder (the "Registrable Securities") have been registered under the Act, or
any state securities law, by reason of their issuance in a transaction exempt
from the registration requirements of the Act and such laws, and that such
shares must be held indefinitely unless they are subsequently registered under
the Act and such laws or a subsequent disposition thereof is exempt from
registration.  The certificates for the shares of Markland Preferred to be
issued hereunder shall bear a legend to such effect, and appropriate stop
transfer instructions shall be issued.

4.6

Rule 144.  The Stockholder understands that the exemption from registration
afforded by Rule 144 promulgated by the Securities and Exchange Commission under
the Act depends upon the satisfaction of various conditions and that, if
applicable, Rule 144 affords the basis for sales only in limited amounts.

4.7

Experience and Knowledge.  The Stockholder: (a) has sufficient knowledge and
experience in business and financial matters and with respect to investment in
restricted securities so as to enable it to analyze and evaluate the merits and
risks of the investment contemplated hereby; (b) is able to bear the economic
risk of such investment; and (c) is an "Accredited Investor" as defined in Rule
501(a) of Regulation D under the Act.  The Stockholder is aware of Markland’s
business affairs and condition and has acquired sufficient information about
Markland to reach an informed and knowledgeable decision to acquire shares of
Markland Preferred. Stockholder acknowledges that it has read and understands
the relative rights and preferences and other terms of the Markland Preferred as
set forth in the Certificate of Designations relating thereto.

4.8

Address.  The postal address for the Stockholder on the signature page attached
hereto is true, accurate and complete as of the date hereof.

4.9

No Brokers.  All negotiations relating to this Agreement and the transactions
contemplated hereby have been carried on without the intervention of any person
acting on behalf of the Stockholder in such manner as to give rise to any right,
interest or valid claim for any brokerage or finder’s commission, fee or similar
compensation.

4.10

Title.  The Stockholder is the owner of good and marketable title to the
Technest Shares, free and clear of all liens, pledges and encumbrances.

SECTION 5.

Registration Rights.  On or prior to October 17, 2005, Markland shall prepare
and file with the United States Securities and Exchange Commission a "Shelf"
registration statement covering the resale of the Registrable Securities for an
offering to be made on a continuous basis pursuant to Rule 415 promulgated under
the Act.  Such registration statement shall be on Form S-2 under the Act (unless
Markland is not then eligible to register for resale the Registrable Securities
on Form S-2, in which case such registration shall be on another appropriate
form) and shall contain (unless otherwise directed by the Stockholder or another
person or entity whose securities are being included in such registration
statement) a "Plan of Distribution" substantially in the form attached hereto as
Annex A.  Markland shall use commercially reasonable efforts to cause such
registration statement to be declared effective under the Act as promptly as
possible after the filing thereof and shall use commercially reasonable efforts
to keep such registration statement continuously effective under the Act until
the earlier of (a) the date that is twenty-four (24) months following the date
on which such registration statement becomes effective and (b) until all
Registrable Securities have been sold or may be sold without volume restrictions
pursuant to Rule 144(k) promulgated under the Act, as determined by counsel to
Markland pursuant to a written opinion letter to such effect, addressed and
reasonably acceptable to Markland’s transfer agent and the Stockholder.
 Markland shall promptly notify the Stockholder via e-mail of the effectiveness
of such registration statement.

SECTION 6.

Legends.  The certificates representing the shares of Markland Preferred to be
issued hereunder shall bear legends in substantially the following form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED ("SECURITIES ACT"), OR REGISTERED OR
QUALIFIED UNDER ANY APPLICABLE STATE SECURITIES LAWS.  THESE SECURITIES MAY NOT
BE TRANSFERRED UNLESS (A) COVERED BY AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE SECURITIES ACT AND REGISTERED OR QUALIFIED UNDER APPLICABLE STATE SECURITIES
LAWS OR  (B) EXEMPTIONS FROM SUCH REGISTRATION OR QUALIFICATION REQUIREMENTS ARE
AVAILABLE. AS A CONDITION TO PERMITTING ANY TRANSFER OF THESE SECURITIES, THE
COMPANY MAY REQUIRE THAT IT BE FURNISHED WITH AN OPINION OF COUNSEL ACCEPTABLE
TO THE COMPANY TO THE EFFECT THAT NO REGISTRATION OR QUALIFICATION IS LEGALLY
REQUIRED FOR SUCH TRANSFER.

THE CORPORATION IS AUTHORIZED TO ISSUE MORE THAN ONE CLASS OF STOCK.  THE
POWERS, DESIGNATIONS, PREFERENCES AND RELATIVE PARTICIPATING, OPTIONAL OR OTHER
SPECIAL RIGHTS, AND THE QUALIFICATIONS, LIMITATIONS OR RESTRICTIONS OF SUCH
PREFERENCES AND/OR RIGHTS OF EACH CLASS OF STOCK OR SERIES OF ANY CLASS ARE SET
FORTH IN THE AMENDED AND RESTATED CERTIFICATE OF INCORPORATION OF THE
CORPORATION.  THE CORPORATION WILL FURNISH A COPY OF THE AMENDED AND RESTATED
CERTIFICATE OF INCORPORATION OF THE CORPORATION TO THE HOLDER HEREOF WITHOUT
CHARGE UPON WRITTEN REQUEST.

SECTION 7.

Successors and Assigns.  This Agreement shall be binding upon, and inure to the
benefit of, each of the parties hereto and their heirs, legal representatives,
successors and permitted assigns.

SECTION 8.

Entire Agreement.  This Agreement and the other documents referred to herein or
delivered pursuant hereto contain the entire agreement among the parties with
respect to the transactions contemplated hereby and supersede all prior
negotiations, commitments, agreements and understandings among them with respect
thereto.

SECTION 9.

Amendments; Waivers.  This Agreement may be amended, and compliance with any
provision of this Agreement may be omitted or waived, by the written agreement
of Markland and the Stockholder.

SECTION 10.

Counterparts, Facsimiles.  This Agreement may be executed in two counterparts,
each such counterpart shall be deemed to be an original instrument, and all such
counterparts together shall constitute but one agreement.  Facsimile
transmission of execution copies or signature pages for this Agreement shall be
legal, valid and binding execution and delivery for all purposes.

SECTION 11.

Governing Law.  This Agreement shall be governed by, and construed and enforced
in accordance with, the substantive laws of the State of Florida, without regard
to its principles of conflicts of laws.

SECTION 12.

Severability.  Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

[Remainder of Page Intentionally Left Blank]





A-1




Annex A




IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the day and year first above written.

MARKLAND TECHNOLOGIES, INC.

By:




Robert Tarini, Chairman and Chief Executive Officer

SOUTHSHORE CAPITAL FUND, LTD.

By:


[____________], Director

Postal Address:

[]

E-mail Address:








A-2




Plan of Distribution

Each Selling Stockholder (the "Selling Stockholders") of the common stock
("Common Stock") of Markland Technologies, Inc., a Florida corporation
("Markland") and any of their pledgees, assignees and successors-in-interest
may, from time to time, sell any or all of their shares of Common Stock on the
Over the Counter Bulletin Board or any other stock exchange, market or trading
facility on which the shares are traded or in private transactions.  These sales
may be at fixed or negotiated prices.  A Selling Stockholder may use any one or
more of the following methods when selling shares of Common Stock:

·

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

·

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

·

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

·

an exchange distribution in accordance with the rules of the applicable
exchange;

·

privately negotiated transactions;

·

broker-dealers may agree with the Selling Stockholders to sell a specified
number of such shares at a stipulated price per share;

·

a combination of any such methods of sale; or

·

any other method permitted pursuant to applicable law.

The Selling Stockholders may also sell shares under Rule 144 under the
Securities Act of 1933, as amended (the "Securities Act"), if available, rather
than under this prospectus.  Broker-dealers engaged by the Selling Stockholders
may arrange for other brokers-dealers to participate in sales.  Broker-dealers
may receive commissions or discounts from the Selling Stockholders (or, if any
broker-dealer acts as agent for the purchaser of shares, from the purchaser) in
amounts to be negotiated.  Each Selling Stockholder does not expect these
commissions and discounts relating to its sales of shares to exceed what is
customary in the types of transactions involved.

The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the shares or Common Stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of Common Stock from time to time under
this prospectus, or under an amendment to this prospectus under Rule 424(b)(3)
or other applicable provision of the Securities Act amending the list of Selling
Stockholders to include the pledgee, transferee or other successor in interest
as Selling Stockholders under this prospectus.

The Selling Stockholders also may transfer the shares of Common Stock in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

The Company is required to pay certain fees and expenses incurred by the Company
incident to the registration of the shares.  The Company has agreed to indemnify
the Selling Stockholders against certain losses, claims, damages and
liabilities, including liabilities under the Securities Act.








A-3


